Citation Nr: 0915000	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-34 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for eye disability 
causing vision loss as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to service connection for erectile 
dysfunction as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to 
March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, the RO denied the 
Veteran's claim for service connection for posttraumatic 
stress disorder.  The RO also denied the Veteran's claims of 
service connection for vision loss, peripheral neuropathy, 
and erectile dysfunction, each claimed as secondary to 
service-connected diabetes mellitus.  


FINDINGS OF FACT

1.  The Veteran does not have posttraumatic stress disorder 
that is related to his military service.

2.  The Veteran does not have vision loss due to an eye 
disability that has been caused or made worse by service-
connected diabetes mellitus.

3.  The Veteran does not have a current diagnosis of 
peripheral neuropathy.

4.  The Veteran does not have erectile dysfunction that has 
been caused or made worse by service-connected diabetes 
mellitus.




CONCLUSIONS OF LAW

1.  The Veteran does not have posttraumatic stress disorder 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2008).

2.  The Veteran does not have vision loss due to an eye 
disability that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have peripheral neuropathy that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008); 
38 C.F.R. § 3.310 (2006).

4.  The Veteran does not have erectile dysfunction that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008); 
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a June 2005 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the June 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letter, the RO also notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2005 letter.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided to the Veteran, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), the Board does not now have such 
issues before it.  Consequently, a remand for additional 
notification on these questions is not necessary.  "[T]he 
appellant [was] provided the content-complying notice to 
which he [was] entitled" on the questions now before the 
Board.  Pelegrini, 18 Vet. App. at 122.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Erie VA Medical Center (VAMC).  Reports of 
private post-service medical treatment have also been 
associated with the claims file.  The Veteran was provided VA 
medical examinations in September 2005 and October 2005; 
reports of these examinations have been associated with the 
claims file.  Additionally, the Veteran and his 
representative have both submitted written argument.  Neither 
the Veteran nor his representative has alleged that there are 
any outstanding records probative of the claims on appeal 
that need to be obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for posttraumatic 
stress disorder (PTSD).  The Veteran is also seeking service 
connection for eye disability that causes vision loss, 
peripheral neuropathy, and erectile dysfunction as secondary 
to service-connected diabetes mellitus.  The Board notes at 
the outset that the Veteran's claims for service connection 
for eye disability, peripheral neuropathy, and erectile 
dysfunction have been appealed only with respect to whether 
those disabilities are proximately due to, or the result of, 
his service-connected diabetes mellitus.  As such, the Board 
will consider only that theory of entitlement as to those 
claims.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection for posttraumatic stress disorder (PTSD) 
requires:  (1) a medical diagnosis of PTSD utilizing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) criteria, in accordance 
with 38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).

Where it is determined that a veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2008); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Where posttraumatic stress disorder has 
been diagnosed in service, and the claimed stressor is 
related to that service, the veteran's testimony alone may 
establish the occurrence of the stressor, absent clear and 
convincing evidence to the contrary, so long as the stressor 
is consistent with the circumstances of the veteran's 
service.  73 Fed. Reg. 64208 (Oct. 29, 2008).  

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  This 
includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not previously been VA's practice, which 
strongly suggests that the change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which version favors the claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records and records of his post-service treatment 
at the Erie VAMC and with private treatment providers.  The 
Veteran was also provided VA examinations in September 2005 
and October 2005.  Review of the Veteran's service treatment 
records reflects that they are silent as to complaints or 
findings of eye disability, peripheral neuropathy, or 
erectile dysfunction, although the Veteran did note at his 
separation report of medical history, conducted in March 
1968, that he suffered from "nervous trouble."  

Review of the Veteran's private post-service treatment 
records reflects that he complained of blurred vision in 
March 1999.  No diagnosis was made at that time.  Records 
from the Veteran's March 1999 treatment visit also indicate 
that he was treated for erectile dysfunction at that time and 
complained that he had been experiencing erectile dysfunction 
for three to four years prior to the visit.  His treating 
physician offered no opinion as to the etiology of the 
disorder.

Post-service treatment records from the Veteran's ongoing 
treatment at the Erie VAMC indicate that he was first treated 
at that facility in January 2005.  The Veteran was seen in 
February 2005 for mental health complaints and was assigned a 
"working diagnosis" of PTSD at that time.  The Veteran's 
treating therapist noted at the time that the Veteran "may 
not meet all formal criteria for PTSD."  He was given a 
diagnosis of PTSD in July 2005 by a VA treatment provider, 
who also noted that the Veteran described having experienced 
"frequent shelling" during his tour of duty in Vietnam, as 
well as seeing other soldiers injured or killed, including 
soldiers who had camped in a tent next to the Veteran's.  At 
an optometry appointment in February 2005, the Veteran was 
found to have best corrected vision of 20/20 bilaterally.  
The examining optometrist's impression was normal ocular 
health.  The Veteran further complained at a March 2005 visit 
of having erectile dysfunction, which was not alleviated with 
a vacuum device.  He was also given a podiatry consultation 
in March 2005 pursuant to an abnormal monofilament test.  The 
Veteran's examining podiatrist found at that time that the 
Veteran had no varicosities or edema in his lower extremities 
bilaterally.  His protective sensation and monofilament 
testing were both found to be normal.  The podiatrist 
diagnosed him with diabetes mellitus without pedal 
neuropathy.

The Veteran was provided VA examinations in September and 
October 2005.  The September 2005 report of examination 
concerning the Veteran's claim for peripheral neuropathy 
reflects that the examiner reviewed the Veteran's claims file 
and conducted physical examination.  The examiner noted that 
the Veteran complained of paresthesia in his feet 
bilaterally, which he claimed began around the same time he 
was diagnosed with diabetes mellitus.  The Veteran complained 
of flare-ups of paresthesia in his feet lasting 10 to 15 
minutes and occurring after extended periods of sitting or 
walking.  The Veteran also complained of anesthesia over the 
plantar aspects of his feet bilaterally after long sitting.  
The examiner noted that the Veteran had normal hair 
distribution on the feet, and that his feet were warm and dry 
to the touch bilaterally.  Monofilament and vibratory 
sensation were intact bilaterally, and the examiner found 
further that the Veteran's deep tendon reflexes were normal 
and equal bilaterally.  The examiner stated that the 
Veteran's neurological examination for peripheral neuropathy 
was normal and opined that the Veteran did not have 
peripheral neuropathy and likely had never had such a 
disability.

Review of the VA examination report of September 2005 
relative to the Veteran's claim of erectile dysfunction 
secondary to service-connected diabetes mellitus reflects 
that the VA examiner reviewed the Veteran's claims file and 
reported medical history.  The Veteran complained of having 
first developed erectile dysfunction in approximately 1999 
and having used oral medications and vacuum devices to treat 
the disability, with no success.  The examiner noted that the 
Veteran had not been treated with medication for his diabetes 
mellitus until 2005, some 6 years after the onset of his 
erectile dysfunction.  She opined that the Veteran's erectile 
dysfunction was therefore unlikely secondary to his service-
connected diabetes mellitus.

The Veteran also underwent optometric examination in October 
2005, at which time he complained of decreased uncorrected 
visual acuity.  Report of that examination reflects that the 
Veteran's best corrected visual acuity was 20/25 bilaterally.  
He was noted to have normal retinas and to use corrective 
lenses.  Physical examination revealed no diplopia or visual 
field deficits.  The examining VA optometrist diagnosed the 
Veteran with diabetes mellitus without retinopathy.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims for service connection PTSD and for eye 
disability, peripheral neuropathy, and erectile dysfunction 
as secondary to service-connected diabetes mellitus.  Here, 
notwithstanding the Veteran's current diagnosis of PTSD and 
erectile dysfunction, a review of the evidence does not 
reflect competent medical evidence linking any PTSD to an in-
service stressor or linking the currently diagnosed erectile 
dysfunction to the Veteran's service-connected diabetes 
mellitus.  Further, the Board finds that the competent 
medical evidence of record reflects that the Veteran is not 
currently diagnosed with an eye disability due to diabetes or 
peripheral neuropathy.  Hence, an essential requirement for 
service connection is not met.

Regarding the Veteran's claim for direct service connection 
for PTSD, the Board acknowledges that the Veteran carries a 
current diagnosis of PTSD pursuant to the DSM- IV, in 
accordance with 38 C.F.R. § 4.125(a).  However, the Board 
finds that the preponderance of the evidence is that Veteran 
does not have PTSD related to any in-service stressor; to the 
contrary, the Veteran has failed to provide any information 
about a specific in-service stressor related to his PTSD and 
in fact stated in his November 2006 substantive appeal that 
there was no specific in-service event that he believes 
caused his PTSD.  The Board notes in particular that although 
a July 2005 clinic note indicates that the Veteran complained 
of having "memories" of Vietnam, no specific diagnosis was 
assigned at that time, and the Veteran's July 2005 diagnosis 
of PTSD by a VA treatment provider does not indicate that the 
diagnosis is in any way related to the Veteran's time in 
service.  Consequently, as the preponderance of the evidence 
is against a finding that the Veteran has PTSD as a result of 
a stressor from service, his claim must be denied.  38 C.F.R. 
§ 3.304(f).

The Board has considered the evidence favorable to the claim 
but finds this evidence less persuasive than the other 
medical evidence of record, which indicates that the Veteran 
has not provided information about any claimed in-service 
stressor related to his current diagnosis of PTSD.  The Board 
again notes that the Veteran's July 2005 diagnosis by a VA 
therapist offers no indication as to whether the PTSD for 
which the Veteran was being treated was in any way related to 
his military service.  The notes from the Veteran's July 2005 
visit with his treating VA therapist give some indication of 
the Veteran's experiences in Vietnam; however, the Board 
finds that this is outweighed by the Veteran's November 2006 
statement that there were no "specific" events that led to 
his PTSD.  In sum, the Board finds that the diagnosis of PTSD 
assigned to the Veteran by his treating VA therapist is not 
based on an in-service stressor and thus does not meet the 
requirements for service connection for PTSD set forth in 38 
C.F.R. § 4.125.

Regarding the Veteran's claims for service connection for eye 
disability causing vision loss, peripheral neuropathy, and 
erectile dysfunction as secondary to service-connected 
diabetes mellitus, as discussed above, the Board notes that 
the September 2005 VA medical examinations clearly indicated 
that it is less likely than not that the Veteran's erectile 
dysfunction is caused by or related to his service-connected 
diabetes mellitus, and that the Veteran does not currently 
have a diagnosis of peripheral neuropathy.  The Board also 
finds compelling the Veteran's October 2005 VA eye 
examination, which found the Veteran to have no diabetes-
related retinopathy in either eye.  The September 2005 VA 
medical examiner pointed out that the Veteran's diabetes 
mellitus was first treated with medication in 2005, long 
after the onset of the Veteran's erectile dysfunction, and 
concluded that it was less likely than not that the Veteran's 
erectile dysfunction was related to his service-connected 
diabetes.  VA examiners also concluded, at a September 2005 
examination that, based on physical examination, the Veteran 
did not suffer from peripheral neuropathy and likely had not 
had such a disability at any point since his diagnosis with 
diabetes mellitus.  

Because the question of whether a disability such as eye 
disability causing vision loss, peripheral neuropathy, or 
erectile dysfunction is related to another disorder such as 
diabetes mellitus is a medical question requiring expertise, 
the Board relies upon the September 2005 and October 2005 VA 
examiners' opinions in making its determination.  The 
examination reports reflect that the examiners solicited a 
subjective history from the Veteran in addition to examining 
his claims file.  Additionally, the September 2005 and 
October 2005 VA examiners offered rationale for their 
opinions that the Veteran's erectile dysfunction was less 
likely than not related to his service-connected diabetes 
mellitus and that he does not have diabetic retinopathy or 
peripheral neuropathy, relying on the examinations and their 
medical expertise in concluding that any connection between 
the Veteran's claimed disabilities and his service-connected 
diabetes mellitus was doubtful.  Thus, in arriving at a 
decision as to whether the Veteran's claimed eye disability, 
peripheral neuropathy, and erectile dysfunction are linked to 
his service-connected diabetes mellitus, the Board finds 
compelling the negative medical opinions provided by VA 
examiners in September 2005.  Similarly, the Board finds 
compelling the October 2005 VA eye examiner's diagnosis of 
diabetes without retinopathy.  

The Board has also considered the Veteran's own contentions 
with regard to his claims for secondary service connection.  
Although the Board does not doubt the sincerity of the 
Veteran's belief that his disabilities are related to his 
service-connected diabetes mellitus, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, such as whether a current disability exists and the 
medical relationship between any current disability and 
service-connected disability.  See Bostain v. West, 11 Vet. 
124, App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  As 
such, the Veteran's assertions alone cannot provide a basis 
for a grant of service connection.

The Board notes that Congress has specifically limited 
service connection to instances where there is current 
disability that has resulted from disease or injury.  See 38 
U.S.C.A. § 1110.  In the absence of proof of PTSD as a result 
of a verified in-service stress, or a current diagnosis of 
peripheral neuropathy, the claims for service connection for 
PTSD and for peripheral neuropathy as secondary to service-
connected diabetes mellitus cannot be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Under these circumstances, the Board finds that the claims 
for service connection for PTSD and for eye disability 
causing vision loss, peripheral neuropathy, and erectile 
dysfunction secondary to diabetes mellitus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine is not applicable.  
See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for vision loss due to eye 
disability as secondary to service-connected diabetes 
mellitus is denied.

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected diabetes mellitus is 
denied.

Entitlement to service connection for erectile dysfunction as 
secondary to service-connected diabetes mellitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


